Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement (the “Employment Agreement”),
effective as of August 1, 2010, and amended on October 1, 2010 and May 26, 2011,
by and between Ampio Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Vaughan Clift, M.D. (the “Executive”) is made as of August 11,
2014 (“Amendment Date”).

WHEREAS, the Company and the Executive (together the “Parties”) entered into the
Employment Agreement;

WHEREAS, the Company and the Executive desire to extend the term of the
Employment Agreement through July 31, 2015; and

WHEREAS, the Parties have agreed to modify the Employment Agreement.

NOW, THEREFORE, the Parties agree as follows:

1. The first sentence of Section 1 of the Employment Agreement shall be replaced
in its entirety with the following sentence:

“The Company hereby agrees to employ Employee and Employee hereby accepts such
employment with the Company for the period of 60 months beginning on the
Effective Date.”

2. All other provisions of the Employment Agreement shall remain in full force
and effect.

3. In connection with the Amendment and subject to the approval of the
Compensation Committee of the Company, the Company hereby agrees to grant to the
Executive an option to purchase 170,000 shares of the Company’s Common Stock,
85,000 shares of which will vest on the date of grant and 85,000 shares of which
will vest on July 31, 2015.

IN WITNESS WHEREOF, the parties hereby have executed this Amendment as of the
Amendment Date written above.

 

AMPIO PHARMACEUTICALS, INC. By:  

/s/ Philip H. Coelho

Its:   Chairman of the Compensation Committee VAUGHAN CLIFT, M.D.

/s/ Vaughan Clift

Vaughan Clift, M.D.